DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 7, 14, 24, and 29 have been cancelled.  Claims 1, 3-6, 8-13, 15-19, 22, 27, 31, and 32 have been amended.  
Claims 1, 3-6, 8-13, 15-23, 25-28, and 30-34 are pending and under examination.

2.	The rejection of claims 1, 3-6, 8-13, and 15-21 under 35 U.S.C. 103 as being unpatentable over Wang et al. (Mol. Pharm., 2009, 6: 738-746), in view of each Lu et al. (WO 08/042686), Xu (PhD Thesis, 2009), and Zalipsky et al. (Bioconjug. Chem., 1995, 6: 705-708) is withdrawn in response to applicant’s argument that the prior art does not render obvious arriving at the claimed compounds

3.	Claims 1, 3-6, 8-13, 15-23, 25-28, and 30-34 are allowable subject to the amendments below.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with the applicant’s representative Richard Sutkus on 5/7/2021.

The application has been amended as follows: 

Claim 8 is amended as follows:
The nanosized complex of claim 1, wherein the compound is 


    PNG
    media_image1.png
    325
    778
    media_image1.png
    Greyscale
(ECO)

or


    PNG
    media_image2.png
    348
    836
    media_image2.png
    Greyscale
(ECLn).



Claim 30 is amended as follows:
The nanosized complex of claim 22, wherein the compound is 


    PNG
    media_image1.png
    325
    778
    media_image1.png
    Greyscale
(ECO)

or


    PNG
    media_image2.png
    348
    836
    media_image2.png
    Greyscale
(ECLn).


Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: the closest prior art is Wang et al. (Mol. Pharm., 2009, 6: 738-746) teaching ECHO, a compound similar to the instantly claimed ECO set forth by formula (I), except that it contains a histidine.  The prior art of record does not render obvious removing histidine from ECHO such as to arrive at ECO.  The claimed compounds set forth by the instant formula (I) are unexpectedly superior to ECHO with respect to cytotoxicity and transfection; there is nothing in the prior art of record suggesting that removing histidine from ECHO would enhance its properties with respect to cytotoxicity and transfection.   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ILEANA POPA/Primary Examiner, Art Unit 1633